12 So. 3d 306 (2009)
ZURICH AMERICAN INSURANCE COMPANY, Petitioner,
v.
TRAFALGAR AT GREENACRES, LTD., Respondent.
Nos. 4D08-4794, 4D08-5053.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Rehearing Denied July 30, 2009.
*307 Akerman Senterfitt and Gary J. Guzzi, Miami, for petitioner.
Lipcon, Margulies & Alsina, P.A., and Michael A. Winkleman, Miami, for respondent.
PER CURIAM.
Zurich American Insurance Company (Zurich) petitions for a writ of certiorari seeking to quash trial court orders which permitted respondent, Trafalgar at Greenacres, Ltd., to proceed with discovery in an insurance bad faith action. Because Zurich fails to establish that it suffers irreparable harm which is necessary to invoke this court's certiorari jurisdiction, we dismiss. Bared & Co. v. McGuire, 670 So. 2d 153 (Fla. 4th DCA 1996).
Petitions dismissed.
POLEN, TAYLOR and GERBER, JJ., concur.